Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of the invention of Group I (method of manufacturing an optoelectronic device), Species A2 (Figs 11B, 13), Species B3 (metal-to-metal bonding), Species C2 (shared contacts traces) in the reply filed on 5/27/21 is acknowledged. Figs 7A, 7D disclose the embodiment defined by a combination of Species C2 and B3. Applicant indicated that claims 1, 5, 6, 9-13 read on the elected         invention. The examiner disagrees and points out that claims 12 and 13 do not read on the elected invention for the following reasons:
Claim 12 discloses a limitation “after bonding the respective front sides of the VCSELs to the silicon substrate”, however the elected embodiment discloses “bonding the front sides of the stamps to the Si substrate”, see claim 1. Stamps are epitaxial layers deposited on a III-V substrate, they are an intermediate product that can be used to create VCSELs with several additional processing steps: “after bonding the respective front sides (of the stamps), thinning the III-V semiconductor substrate away from respective back sides of the stamps; after thinning the III-V semiconductor substrate, etching the epitaxial layers to define individual emitter areas, and processing the emitter areas to create the VCSELs”, see claim 1. In other words, VCSELs are not bonded to the Si substrate, VCSELs are created on Si substrate from the stamps. The elected invention is directed specifically to bonding stamps and not VCSELs to the Si substrate.
Claim 13 is dependent on claim 12.
Accordingly, claims 4, 7-8, 12-14, 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1, 5, 6, 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, which discloses a limitation:
“fabricating an array of vertical emitters by deposition depositing of multiple …”, however the description that follows describes the steps of fabricating stamps by deposition. Stamps do not contain arrays in them, stamps can be processed into arrays of VCSELs by etching mesas and adding metal traces, which is already described in the lower portion of the claim under different method steps. Arrays are not fabricated by deposition.
	In order to overcome this rejection, the limitation “fabricating an array of vertical emitters by deposition depositing of multiple …” should be deleted from claim 1. The limitation can be replaced with “fabricating a plurality of stamps by depositing multiple”.
For the purpose of examination the limitation is interpreted as described above. The remainder of the claims are rejected for their dependence on claim 1.
Regarding claims 1, 5 and 10, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
The term “front side of the VCSELs” in claims 5 and 10 is used by the claims to mean “the bottom, non-emitting side,” while the accepted meaning is “the top, light emitting side.” The term “back side of the VCSELs” in claims 1, 5 and 10 is used by the claims to mean “the top, light emitting side”, while the accepted meaning is “the bottom, non-emitting side”. The terms are indefinite because the specification does not clearly redefine the term.
The standard convention in the art of lasers is to refer to the light emitting side as the front side and the non-emitting side as the back side. 
back sides of the VCSELs”. The elected embodiment of Fig 7A clearly shows that the traces 78 are only deposited on the front (top) sides of the VCSELs.
Claim 5 discloses a limitation “the metal layer serves as a first contact between the front sides of the VCSELs and the control circuits, while the metal traces serve as a second contact between the control circuits and the back sides of the VCSELs”. The elected embodiment Fig 7A clearly shows that the metal layer 106 is positioned on the back (bottom) side of the VCSEL, while the traces 78 are positioned on the front (top) side of the VCSEL defining the emission aperture from which the laser light is emitted. 
In order to overcome this rejection the limitation “back side” should be replaced with “light emitting side” and the limitation “front side” should be replaced with “non-emitting side” in order to avoid ambiguity.
For the purpose of examination the limitations are interpreted as described above.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 already discloses all the limitations of claim 10 in “fabricating control circuits on a Si substrate” and “depositing metal traces over back sides of the VCSELs to connect the VCSELs to the control circuits”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 9 - 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh et al. “Integration of GaAs VCSELs on Si by substrate removal”, hereinafter Ref 1, and further in view of Pu et al. “Hybrid Integration of VCSELs to CMOS Integrated Circuits”, found in IDS, hereinafter Ref 2.
Regarding claim 1, Ref 1 (page 1466 and Fig 2) discloses a method for manufacturing, comprising:
1. 	“fabricating a plurality of stamps by 
depositing multiple epitaxial layers on a III-V semiconductor substrate (p.1466 col.1 §2nd), including 
a first set of the layers defining a first distributed Bragg grating (DBR) [n-mirror], 
a quantum well (QW) layer deposited over the first DBR [MQW], and 
a second set of the layers deposited over the QW layer and defining a second DBR [p-mirror]; 
dicing the III-V semiconductor substrate, with the multiple epitaxial layers deposited thereon, into stamps (p.1466 col.2 §1st); 
bonding respective front sides of the stamps to the silicon substrate (p.1466 col.2 §1st);
after bonding the respective front sides, thinning the III-V semiconductor substrate away from respective back sides of the stamps (p.1466 col.2 §2nd); 
after thinning the III-V semiconductor substrate, etching the epitaxial layers to define individual emitter areas, and processing the emitter areas to create the VCSELs (p.1466 col.2 §3rd).”
Ref 1 discloses creating VCSELs on Si substrates as the first step in developing a technique for integrating VCSELs with electronic devices formed in Si substrates. Ref 1 does not actually disclose the steps of forming electronic devices and aligning the stamps with the control circuits (electronic devices) during the bonding step. However, Ref 2, building on the teachings of Ref 1 (cited as # 8 on p.201 col.2 §3rd), takes the next step of using CMOS technology to form control circuits (CMOS pixel chip) and bond the stamps or VCSELs to these circuits and then deposit metal traces to control the VCSELs, see section B. Top-Bottom Contacts Figs 5-6 and section C. Top-Contact Bonding, Figs 8-9.
It would have been obvious to one of ordinary skill in the art to incorporate the teachings of Ref 2 into the device of Ref 1 by using a Si substrate with integrated control circuits for VCSELs instead of a plain Si substrate, since the combination would yield the predictable result of creating a compact opto-electronic device where the VCSELs and the controlling circuits are integrated on the same chip.
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
Regarding claims 1, 5, 6 and 10 combination of Ref 1 and Ref 2 discloses:
1.	“fabricating control circuits for an array of vertical-cavity surface-emitting lasers (VCSELs) on a silicon substrate [Ref 2: CMOS integrated circuit pixel chip]; 
aligning and bonding respective front sides of the stamps to the silicon substrate at respective locations in alignment with the control circuits [Ref 2: flip-chip bonding process in which the contacts of the VCSEL array are bonded to the bonding pads of electronic chip]; and 
after etching and processing the emitter areas to create the VCSELs, depositing metal traces over respective back sides of the VCSELs to connect the VCSELs to the control circuits [Ref 2: Au was deposited and patterned into traces that connect contacts to their corresponding bonding pads on the electronic chip. Figs 5 and 8].” 
5. 	“wherein depositing the multiple epitaxial layers comprises depositing a metal layer [bottom p-contact] over the front sides [tops] of the epitaxial layers, wherein the metal layer [bottom p-contact] serves as a first contact between the front sides [non-emitting sides] of the VCSELs and the control circuits [pixel chip], while the metal traces [top contact trace] serve as a second contact between the control circuits and the back sides [light emitting sides] of the VCSELs.” Ref 2: Fig 5
6. 	“wherein depositing the multiple epitaxial layers comprises depositing a metal layer [bottom p-contact] over the front sides [tops] of the epitaxial layers, and wherein bonding the respective front sides [non-emitting sides] comprises bonding the metal layer on the front sides of the stamps to a further metal layer [Au/In] deposited on the silicon substrate in a metal-to-metal bond [Au/In alloy bond].” (Ref 1: p.1466 col. 1 §3rd - col. 2 §1st)
10. 	“wherein at least some of the deposited metal traces [top contact trace] extend between the back sides [light emitting sides] of the VCSELs and the control circuits on the silicon substrate [pixel chip].” (Ref 2: Figs 5 and 8)
	Regarding claim 9, combination of Ref 1 and Ref 2 discloses a manufacturing method as described above, but does not disclose:
9. 	“wherein depositing the metal traces comprises attaching respective shared contacts to predefined groups of the VCSELs, so that each of the groups is collectively controllable by the control circuits.” 
	However, the examiner takes an official notice that shared contacts that allow simultaneous control of multiple electronic devices are well known in the art of semiconductor manufacturing for the purpose of reducing the number of control circuits needed to control a large group of devices and it would have been obvious to one of ordinary skill in the art to use shared contacts for predefined groups of VCSELs.
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
	Regarding claim 11, combination of Ref 1 and Ref 2 discloses a manufacturing method as described above, but does not disclose:
11. 	“and comprising, after depositing the metal traces, dicing the silicon substrate to form a plurality of chips, each chip comprising one or more of the VCSELs and the control circuits that are connected to the one or more of the VCSELs.” 
	However, the examiner takes an official notice that dicing a large wafer into a plurality of chips each containing VCSELs and control circuits is well known in the art and would be appropriately implemented as an obvious step by a skilled person in the art of semiconductor manufacturing for at least the purpose of providing individual opto-electronic chips.
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to dice the Si substrate containing integrated VCSELs and control circuits into a plurality of chips, each containing VCSELs and circuits, since the courts have held that constructing a formerly known structure integrally or in various elements involves only routine skill in the art, see MPEP 2144.04 V.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references describe a similar manufacturing method to applicant’s invention:
10,134,945, 		2018/0122785, 		2019/0164946
Contact Info
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. A. GOLUB-MILLER whose telephone number is (571)272-8602.  The examiner can normally be reached on M-F 11-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/M. A. Golub-Miller/Primary Examiner, Art Unit 2828